Name: 1999/428/EC: Decision of the European Parliament of 4 May 1999 giving discharge in respect of the implementation of the budget for the financial year 1997 - Section IV: Court of Justice - Section V: Court of Auditors - Section VI, Part B: Committee of the Regions
 Type: Decision
 Subject Matter: EU institutions and European civil service;  organisation of the legal system;  budget
 Date Published: 1999-07-03

 Avis juridique important|31999D04281999/428/EC: Decision of the European Parliament of 4 May 1999 giving discharge in respect of the implementation of the budget for the financial year 1997 - Section IV: Court of Justice - Section V: Court of Auditors - Section VI, Part B: Committee of the Regions Official Journal L 168 , 03/07/1999 P. 0019 - 0019DECISION OF THE EUROPEAN PARLIAMENTof 4 May 1999giving discharge in respect of the implementation of the budget for the financial year 1997 - Section IV: Court of Justice - Section V: Court of Auditors - Section VI, Part B: Committee of the Regions(1999/428/EC)THE EUROPEAN PARLIAMENT,- Having regard to Article 272(10) of the EC Treaty,- Having regard to Article 22(2) and (3) of the Financial Regulation,- Having regard to the revenue and expenditure account and the balance sheet for the 1997 financial year (SEC(98)0521 - C4-0353/98),- Having regard to the report of the Committee on Budgetary Control (A4-0199/99),Court of Justice1. Notes the significant savings obtained by the conclusion of a supplementary agreement to the leasing agreement concerning the annexes to the Court building, following the early payment of ECU 50 million during the previous financial year;2. Notes the undertaking by the Luxembourg Government to bear the cost of rehousing the occupants of the Court building in a replacement office block for the duration of the restoration and extension work on the Court building, and the cost of removals to the replacement building and of the subsequent return to the Court building when work is completed;3. Repeats its call on the Court of Justice to improve its financial forecasting (Article 2 7 0) and the management of its budgetary resources (Item 1 4 1 0);4. Disapproves of the use for the purchase of cars, following an article-to-article transfer, of appropriations intended for computer equipment, which shows inefficient programming of work in the drafting of the budget;Court of Auditors5. Recalls that the total number of new posts authorised in 1997 and 1998 is intended to guarantee stability in the establishment plan up to and including the year 2001;6. Considers that certain activities (Chapter 15), for which the appropriations allocated were judged insufficient by the Court of Auditors, could have benefited from the large volume of funds arising partly as a result of the favourable movement in the ecu-Luxembourg franc conversion rate, thus helping to reduce the amount of appropriations cancelled;Committee of the Regions7. Expresses its displeasure at the haphazard programming of the activities of the Committee of the Regions, which necessitated a major article-to-article transfer at the very beginning of the 1997 financial year;8. Calls on the Committee of the Regions to improve significantly the quality of its budgetary forecasting to enable optimum use to be made of the financial resources allocated to it by the budgetary authority;9. Recalls its request to the Court of Auditors to investigate the appropriateness and effectiveness of the measures taken by the Committee of the Regions, to ensure that the irregularities identified in the 1996 annual report do not recur; requests the Court of Auditors to submit a report on this matter by 30 September 1999;10. Gives discharge to the Registrar of the Court of Justice and the Secretaries-General of the Court of Auditors and the Committee of the Regions in respect of the implementation of their budgets for the 1997 financial year;11. Instructs its President to forward this decision to the Institutions and the advisory body concerned and to arrange for its publication in the Official Journal (L series).The Secretary-GeneralJulian PRIESTLEYThe PresidentJosÃ © MarÃ ­a GIL-ROBLES